Robinson, J.
(concurring). The plaintiff brings this action to undo and cancel a contract for a gas-tractor plowing outfit at $2,525 and freight $150. The plaintiff appeals from the judgment for the defendant and from an order denying a hew trial. For the outfit the plaintiffs sold and delivered to the defendant, two horses and two mules at the agreed price of $525, and he paid in cash, freight $150, and he agreed to pay the balance of $2,000 in four equal annual payments, with interest at 7 per cent, and to secure the same by mortgage on the outfit and on real estate. “In making the contract L. A. McGinnity, of McGregor, North Dakota, acted as agent for his brother, Francis J. McGinnity, of Thief River Falls, Minnesota. The outfit was to be delivered to and used by McGinnity at McGregor, North Dakota. The original order-contract was signed by Francis J. McGinnity, and it was agreed on by the two brothers and the salesman of defendant. It contained a full and complete warranty of the plowing outfit which was to be shipped to McGregor, North Dakota, and it provided for the payment of $2,000 according to four promissory notes, each for $500, and interest at 7 per cent.
“Soon after the making and delivery of the order-contract, the salesman of the company went to the brother at McGregor and said that the company refused to accept the contract unless the fi2,000 were made payable in three equal annual payments. The change was agreed to, and our McGinnity wrote his brother a letter concerning it as follows:
. . . Erickson from Minot is here today & said he made a mistake in the terms of contract as he meant 4 payments instead of 4 years now he asked me to drop you a line & explain the change so you would understand it to change the payments from 4 years to 4 payments or four payments, this fall one of payment & 3 falls for ballance. I compared contracts they are exactly the same only change being in payments. He will send you also one & copy after you sign *300second. Eng. & plows are ready at Hamlet, ans. at once & let me-know what you done, every one O. K.
Your Bro.
L. A. McGinnity.
“The letter was read and given to the sales agent, and at the same-time he wrote out a second contract conforming to the agreement, arid the same was sent to the office at Fargo. Then the Fargo agent took the letter and the blanks and went immediately to Thief Fiver Falls. There he at once met the plaintiff, and took him to the office of their local agent, and presented to him the letter from his brother and the new order-contract, and also a bill of sale for him to sign, transferring liis title to two horses and two mules, a chattel mortgage on the outfit, a real estate mortgage, and three promissory notes:
One note for $667 due Oct. 1, 1914;
One note for $667 due Oct. 1, 1915;
One note for $666 due Oct. 1, 1916.
The agent testified he met McGinnity at Thief Fiver Falls about 11 o’clock; then he went to our dealer’s place of business and we talked the matter over. He took the papers all home with him and looked them over. He took them all, the whole thing. He said he wanted to look them over and 'to have his brother look them over, and he brought the papers back in the afternoon. Then we went over toIlalvorson’s office and the papers were signed in ITalvorson’s office. Abst. 105.
On the real merits of the case there is not much room for dispute. The outfit was practically worthless. It was not delivered until about November 1st, when the ground was frozen, and at that time of course the experts could not make it work, and they put off their tests until the following spring. Then they tried again and again to make it work, and they failed, and the plaintiff gave it up, and the defendants foreclosed on the outfit, and so they have it all, and the horses and the mules and a mortgage on the plaintiff’s land; and he has nothing, only his sad experience.
Now the first order-contract was advisably made, and it contains a full and complete warranty of the outfit. The second order-contract contained no warranty whatever except this:
*301“It is expressly agreed that the property herein ordered is not warranted, either expressly or by implication, except that the company warrants ownership thereof at the time and place of delivery.
“Any breach of this agreement or any omission on the part of the company does not confer any right of damage for delay or loss of work or earnings, or to other damages, and shall not affect the rights of the parties with respect to any other machinery sold the purchasers, •and no cause of action arising out of this contract or transaction shall be offset or counterclaimed against any liability of the purchaser arising out of any other contract or transaction.”
Except in regard to the warranty, the two order-contracts are as much alike as two peas in a pod. They are in a bluish printed form of the same size, and present the same general aspect. Each has the same marginal space, with the same matter printed on each margin. The testimony of the plaintiff and his brother shows, beyond mistake, that they did not purpose to buy an unseen outfit without a warranty, and when they agreed to change the original contract in regard to the terms of payment, there was not a word said about any change in any •other respect. No agent of the company has testified that a word was ■ever spoken about any other change; and yet the second contract, which was produced with the signature of McGinnity, wholly omitted the warranty and expressly covenants that there was no warranty. And jet McGinnity took the papers home with him, and looked them over so carefully to see that there was no change only in regard to the payments, that when he saw his signature on the second order-contract he ■could not believe it to be his signature, and he disowned it and denied it, but in that he was wrong. However, the order-contract which McGinnity took home with him and examined was not the contract he signed. When he came to sign the lot of papers they “slipped one ■over on him,” and obtained his signature to a contract that he had never seen. Indeed there was no special reason for going to the ■expense and trouble of making the second contract to change the terms ■of payment. The real purpose of the second contract was to change the warranty, though not a word was said about that change. In any view that can be taken of the evidence, the change was made by gross and manifest deception, and it was made by smoothness and in a way that McGinnity did not know of it. The manner of doing *302it is of little consequence. Doubtless it was done in the easiest and smoothest manner. Where a party is signing a lot of papers, there-is nothing easier than to substitute one paper for another, especially when the papers present the same general appearance. Indeed, the-trick is altogether too common. Signatures are obtained by any device,, and then the signer is asked: Can you not read ? Why were you not more careful? What are you going to do about it? And the naked, signature is presented as conclusive.
In the forum of law, justice, and common sense this case does not present any real question of law or fact. The judgment must be-reversed, with costs and new trial granted.